Citation Nr: 0735136	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  02-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Pittsburgh, 
Pennsylvania, which denied service connection for PTSD.

A video hearing was held before the undersigned in October 
2003.  A transcript is associated with the claims folders.

In April 2004 the Board found that the veteran had submitted 
new and material evidence and the claim of entitlement to 
service connection for PTSD was reopened.  Thereafter, the 
Board remanded the case for further development. 

In a January 2006 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.

In July 2007, the veteran's representative and the Secretary 
of VA filed a Joint Motion for Remand which requested that 
the Board's January 2006 decision be vacated and remanded.  
In an order issued in July 2007, the United States Court of 
Appeals for Veterans Claims (CAVC) vacated the Board decision 
and remanded the matter to the Board for actions consistent 
with the Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The July 2007 Joint Motion agreed that a remand was required 
to comply with VA's duty to assist the veteran with the 
development of his claim.  See 38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c) (2007).

The Joint Motion stipulated that the record showed that the 
veteran had been in receipt of Social Security disability 
benefits since 2001 for an unspecified psychiatric disorder.

Pursuant to its statutory duty to assist, "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits".  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including Social Security Administration 
(SSA) records, of which it is put on notice); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); 38 C.F.R. § 3.159 
(1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  The veteran's representative has asked 
for copies of any records obtained.  Take 
the necessary steps to enable the 
representative to receive copies of these 
records. 

3.  If additional records are obtained, 
the claims file, including the newly 
obtained records, should be referred to 
the psychologist who provided the June 
2005 VA psychiatric examination.  The 
examiner should be asked to review the 
claims folder, including the new records, 
and opine as to whether the veteran at 
least as likely as not (50 percent 
probability or more) meets the criteria 
for a diagnosis of PTSD.  If the veteran 
does meet those criteria, the missing 
criteria should be specified.  If the 
examiner is not available, another 
psychologist or psychiatrist should review 
the record and provide the necessary 
opinion.

4.  Thereafter, readjudicate the veteran's 
claim. If any benefit sought on appeal is 
not granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

